Exhibit 10.3

 

COMERICA INCORPORATED

 

CAPITAL PURCHASE PROGRAM SENIOR EXECUTIVE OFFICER CONSENT

 

The undersigned hereby do consent to the adoption of the amendments to the
“Benefit Plans” as defined in and as described in the attached “Resolution and
Amendment” adopted at the November 10, 2008 meeting of the CPP Subcommittee of
the Governance, Compensation and Nominating Committee of the Board of Directors,
as and to the extent, and for the period, required by the provisions of
Section 111 of the Emergency Economic Stabilization Act of 2008 (“EESA”)
applicable to participants in the Capital Purchase Program under EESA and the
regulation issued by the Department of the Treasury as published in the Federal
Register on October 20, 2008.

 

Agreed to and acknowledged

 

as of the 14th day of November, 2008:

 

 

 

 

 

/s/ Ralph W. Babb, Jr.

 

Ralph W. Babb, Jr.

 

Chairman, President and Chief Executive Officer

 

 

 

 

 

/s/ Elizabeth S. Acton

 

Elizabeth S. Acton

 

Executive Vice President and Chief Financial Officer

 

 

 

 

 

/s/ Joseph J. Buttigieg, III

 

Joseph J. Buttigieg, III

 

Vice Chairman

 

 

 

 

 

/s/ Dennis J. Mooradian

 

Dennis J. Mooradian

 

Executive Vice President

 

 

 

 

 

/s/ Mary Constance Beck

 

Mary Constance Beck

 

Executive Vice President

 

 

 

 

 

/s/ Dale E. Greene

 

Dale E. Greene

 

Executive Vice President

 

 

--------------------------------------------------------------------------------


 

SPECIAL MEETING OF THE

COMERICA INCORPORATED

GOVERNANCE, COMPENSATION AND NOMINATING COMMITTEE

CPP SUBCOMMITTEE


NOVEMBER 10, 2008


 

RESOLUTION:

AMENDING BENEFIT PLANS TO COMPLY WITH EMERGENCY ECONOMIC STABILIZATION ACT

 

WHEREAS, Comerica Incorporated (the “Company”) has entered or will enter into a
Securities Purchase Agreement with the United States Department of Treasury (the
“Agreement”) as part of the Capital Purchase Program under the Emergency
Economic Stabilization Act of 2008 (“EESA”);

 

WHEREAS, pursuant to Section 1.2(d)(iv) of the Agreement, the Company is
required to amend its “Benefit Plans” with respect to its “Senior Executive
Officers” (as such terms are defined in the Agreement) to the extent necessary
to comply with Section 111 of EESA; and

 

WHEREAS, the applicable “Benefit Plans” are the plans in which any Senior
Executive Officer participates, or is eligible to participate, and the
agreements to which any Senior Executive Officer is a party, that either:
(i) provide for incentive or bonus compensation based on the achievement of
performance goals tied to or affected by the Company’s financial results
(“Financial Performance Plans”) or (ii) provide for payments or benefits upon an
“applicable severance from employment” within the meaning of EESA (“Involuntary
Separation Pay Arrangements”).

 

NOW THEREFORE, BE IT RESOLVED, that each Financial Performance Plan and
Involuntary Separation Pay Arrangement is hereby amended effective as of the
date of entry into the Agreement as follows:

 

1.             Compliance With Section 111 of EESA.  Each Financial Performance
Plan and Involuntary Separation Pay Arrangement is hereby amended by adding the
following provision as a final section to such arrangement:

 

“Compliance With Section 111 of EESA. Solely to the extent, and for the period, 
required by the provisions of Section 111 of the Emergency Economic
Stabilization Act of 2008 (“EESA”) applicable to participants in the Capital
Purchase Program under EESA and the regulation issued by the Department of the
Treasury as published in the Federal Register on October 20, 2008: (a) each
“Senior Executive Officer” within the meaning of Section 111 of EESA and the
regulation issued by the Department of the Treasury as published in the Federal
Register on October 20, 2008 who participates in this plan or is a party to this
agreement shall be ineligible to receive compensation hereunder to the extent
that the Governance, Compensation and Nominating Committee of the Board of

 

--------------------------------------------------------------------------------


 

Directors of the Company determines this plan or agreement includes incentives
for the Senior Executive Officer to take unnecessary and excessive risks that
threaten the value of the financial institution; (b) each Senior Executive
Officer who participates in this plan or is a party to this agreement shall be
required to forfeit any bonus or incentive compensation paid to the Senior
Executive Officer hereunder during the period that the Department of the
Treasury holds a debt or equity position in the Company based on statements of
earnings, gains, or other criteria that are later proven to be materially
inaccurate; and (c) the Company shall be prohibited from making to each Senior
Executive Officer who participates in this plan or is a party to this agreement,
and each such Senior Executive Officer shall be ineligible to receive hereunder,
any “golden parachute payment” in connection with the Senior Executive Officer’s
“applicable severance from employment,” in each case, within the meaning of
Section 111 of EESA and the regulation issued by the Department of the Treasury
as published in the Federal Register on October 20, 2008.”

 

2.             Continuation of Affected Plans.  Except as expressly or by
necessary implication amended hereby, each Financial Performance Plan and
Involuntary Separation Pay Arrangement shall continue in full force and effect.

 

--------------------------------------------------------------------------------